      Case 3:19-cv-04753 Document 1-72 Filed 02/05/19 Page 1 of 2 PageID: 957



HARTMAN & WINNICKI, P.C.
Daniel L. Schmutter
dschmutter@hartmanwinnicki.com
74 Passaic Street
Ridgewood, New Jersey 07450
(201) 967-8040

BECK REDDEN LLP
Chad Flores*
cflores@beckredden.com
Daniel Hammond*
dhammond@beckredden.com
Hannah Roblyer*
hroblyer@beckredden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700
*Pro hac vice motions to be filed
Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 DEFENSE DISTRIBUTED, SECOND               Civil Action No. _____________________
 AMENDMENT FOUNDATION, INC.,
 FIREARMS POLICY COALITION, INC.,          Document electronically filed
 FIREARMS POLICY FOUNDATION,
 THE CALGUNS FOUNDATION,
 CALIFORNIA ASSOCIATION OF
 FEDERAL FIREARMS LICENSEES, INC.,
 and BRANDON COMBS,

                             Plaintiffs,

         v.

 GURBIR GREWAL, ATTORNEY GENERAL              CERTIFICATE OF SERVICE
 OF THE STATE OF NEW JERSEY,

                             Defendant.
    Case 3:19-cv-04753 Document 1-72 Filed 02/05/19 Page 2 of 2 PageID: 958


          I, DANIEL L. SCHMUTTER, ESQ., hereby certify as follows:

          1.      I am an attorney at law admitted to practice before this Court and am a member of

the firm of Hartman & Winnicki, P.C., attorneys for Plaintiffs in the above-captioned matter.

On February 5, 2019, I electronically filed and served the following documents on behalf of

Plaintiffs:

          a.    Plaintiffs’ Verified Complaint with Exhibits A-F
          b.    Plaintiffs’ Civil Cover Sheet
          d.    Plaintiffs’ Corporate Disclosure Statement
          e..   Plaintiffs’ Brief in Support of Plaintiffs’Motion for a Temporary Restraining Order and
                Preliminary Injunction, with Exhibits 1-53
          f.    Plaintiffs’ Proposed Order to Show Cause with Temporary Restraining Order
          g.    Plaintiffs’ Proposed Order Granting Preliminary Injunction
          h.    Declaration of Brandon Combs
          i.    Declaration of Daniel Hammond

     2.         Service of each of the foregoing documents was also made on this date upon the

following via electronic mail:
       Pillsbury Winthrop Shaw Pittman, LLP
       Casey Low
       casey.low@pillsburylaw.com
       Kenneth W. Taber
       kenneth.taber@pillsburylaw.com
       Benjamin D. Tievsky
       benjamin.tievsky@pillsburylaw.com

          New Jersey Attorney General’s Office
          Lorraine Karen Rak
          Lorraine.Rak@law.njoag.gov
          Melissa Medoway
          Melissa.Medoway@law.njoag.gov
          Jeremy Feigenbaum
          Jeremy.Feigenbaum@njoag.gov

     I declare under penalty of perjury that the foregoing is true and correct.
                                               By: s/ Daniel L. Schmutter, Esq.
Dated: February 5, 2019                              Daniel L. Schmutter, Esq.
                                                     HARTMAN & WINNICKI, P.C.
                                                     74 Passaic Street
                                                     Ridgewood, New Jersey 07450
                                                     Phone: (201) 967-8040
                                                     Fax:    (201) 967-0590
                                                     dschmutter@hartmanwinnicki.com
                                                     Attorneys for Plaintiffs
